 



     
Exhibit 10.2
  Form of Agreement and Plan of Merger by and between Bone Care International,
Inc., a Wisconsin corporation, and Bone Care International, Inc., a Delaware
corporation.

AGREEMENT AND PLAN OF MERGER

BONE CARE INTERNATIONAL, INC.

A WISCONSIN CORPORATION

AND

BONE CARE INTERNATIONAL, INC.

A DELAWARE CORPORATION

      This Agreement and Plan of Merger (this “Agreement”) is dated as of
                    by and between Bone Care International, Inc., a Wisconsin
corporation (“Bone Care Wisconsin”), and Bone Care International, Inc., a
Delaware corporation (“Bone Care Delaware”). Bone Care Wisconsin and Bone Care
Delaware are sometimes referred to as the “Constituent Corporations.”

RECITALS

      A. Bone Care Wisconsin is a corporation duly organized and existing under
the laws of the State of Wisconsin and has an authorized capital of
30,000,000 shares, 28,000,000 of which are designated Common Stock and 2,000,000
of which are designated “Preferred Stock.” On the date hereof,
                     shares of Common Stock are issued and outstanding, and no
shares of Preferred Stock are issued or outstanding.

      B. Bone Care Delaware is a corporation duly organized and existing under
the laws of the State of Delaware and has an authorized capital of
85,000,000 shares, 75,000,000 of which are designated Common Stock and
10,000,000 of which are designated “Preferred Stock.”. On the date hereof,
100 shares of Common Stock are issued and outstanding, all of which are held by
Bone Care Wisconsin and no shares of Preferred Stock are issued or outstanding.

      C. The respective Boards of Directors of each Constituent Corporation have
determined that it is advisable and in the best interests of such Constituent
Corporation to merge Bone Care Wisconsin with and into Bone Care Delaware upon
the terms and conditions herein provided and have approved this Agreement and
directed that this Agreement be submitted to a vote of their respective
shareholders and, if so approved, executed by the undersigned officers; and

      D. The Constituent Corporations intend that the merger described herein
qualify as a “reorganization” under the provisions of Section 368 of the
Internal Revenue Code of 1986, as amended.

      NOW, THEREFORE, in consideration of the mutual agreements and covenants
set forth herein, Bone Care Wisconsin and Bone Care Delaware hereby agree as
follows:

I.     Merger

      1.1. Merger. Upon the terms and subject to the conditions of this
Agreement, and in accordance with the Delaware General Corporation Law and the
Wisconsin Business Corporation Law, Bone Care Wisconsin shall be merged with and
into Bone Care Delaware (the “Merger”) at the Effective Time (as defined in
Section 1.2). Following the Merger, the separate existence of Bone Care
Wisconsin shall cease and Bone Care Delaware shall continue as the corporation
surviving the Merger (the “Surviving Corporation”).

      1.2. Filing and Effectiveness. The Merger shall become effective when a
Certificate of Merger, executed in accordance with the requirements of the
Delaware General Corporation Law, is filed with the Secretary of State of the
State of Delaware. Such filing shall be made at such time as determined by the
respective Boards of Directors of the Constituent Corporations which shall be
after:



        (a) The approval of this Agreement by the shareholders of each
Constituent Corporation in accordance with the requirements of the Delaware
General Corporation Law and the Wisconsin Business Corporation Law, including
the approval of a plan of merger in accordance with Section 180.1103 of the
Wisconsin Business Corporation Law;           (b) The filing with the Wisconsin
Department of Financial Institutions of Articles of Merger, executed in
accordance with the requirements of the Wisconsin Business Corporation Law.

      The date and time when the Merger becomes effective is the “Effective
Time.”

 



--------------------------------------------------------------------------------



 



      1.3. Effects of the Merger. At the Effective Time, the separate existence
of Bone Care Wisconsin shall cease and the Merger shall have the effects set
forth in this Agreement and the applicable provisions of the Delaware General
Corporation Law and the Wisconsin Business Corporation Law. Bone Care Delaware,
as the Surviving Corporation, shall possess all the rights, privileges, powers
and franchises as well of a public as of a private nature, and be subject to all
the restrictions, disabilities and duties of each of the Constituent
Corporations; and the rights, privileges, powers and franchises of each of the
Constituent Corporations and all property, real, personal and mixed, and all
debts due to each of the Constituent Corporations on whatever account, as well
for stock subscriptions as all other things in action or belonging to each of
the Constituent Corporations shall be vested in Bone Care Delaware as the
Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest shall be thereafter as effectually
the property of Bone Care Delaware as the Surviving Corporation as they were of
each of the Constituent Corporations, but all rights of creditors and all liens
upon any property of any of the Constituent Corporations shall be preserved
unimpaired, and all debts, liabilities and duties of the Constituent
Corporations shall thenceforth attach to the Surviving Corporation and may be
enforced against it to the same extent as if said debts, liabilities and duties
had been incurred or contracted by it.

II.     Charter and By-laws; Directors and Officers

      2.1. Certificate of Incorporation; By-laws. The Certificate of
Incorporation of Bone Care Delaware in effect immediately prior to the Effective
Time will continue in full force and effect as the Certificate of Incorporation
of the Surviving Corporation until duly amended. The By-laws of Bone Care
Delaware in effect immediately prior to the Effective Time will continue in full
force and effect as the By-laws of the Surviving Corporation until duly amended.

      2.2. Directors and Officers. The directors and officers of Bone Care
Wisconsin at the Effective Time will be the directors and officers of the
Surviving Corporation until their successors are duly elected and qualified or
until their earlier resignation or removal.

III.     Conversion of Securities

      3.1. Bone Care Wisconsin Common Shares. As of the Effective Time, by
virtue of the Merger and without any action on the part of either of the
Constituent Corporations or the holders of any securities of either Constituent
Corporation, each share of Bone Care Wisconsin Common Stock issued and
outstanding immediately prior thereto will be converted into and become one
fully paid and nonassessable share of Common Stock of the Surviving Corporation.
The registered owner of any outstanding certificate for shares of Bone Care
Wisconsin will thereafter and until such certificate is surrendered for transfer
or otherwise accounted for to the Surviving Corporation, have and be entitled to
exercise any voting and other rights with respect to and to receive dividends
and other distributions upon the shares of Common Stock of the Surviving
Corporation represented by such outstanding certificate as provided above.

      3.2. Bone Care Wisconsin Options and Rights. As of the Effective Time, by
virtue of the Merger and without any action on the part of either of the
Constituent Corporations or the holders of any securities of either Constituent
Corporation, the Surviving Corporation will assume and continue the stock option
plans and all other employee benefit plans of Bone Care Wisconsin. Each
outstanding option or right to purchase or otherwise acquire shares or other
securities of Bone Care Wisconsin will become, without any action on the part of
either of the Constituent Corporations or the holders of any securities of
either of the Constituent Corporations, an option or right to purchase or
otherwise acquire shares or other securities of the Surviving Corporation, on
the same terms and conditions and at an exercise or purchase or other price per
share or security equal to the exercise or purchase or other price per share or
security applicable to any such Bone Care Wisconsin option or right to purchase
or otherwise acquire at the Effective Time.

      A number of shares of the Surviving Corporation will be reserved for
issuance upon the exercise of options, or rights to purchase or otherwise
acquire equal to the number of shares or other securities of Bone Care Wisconsin
so reserved immediately prior to the Effective Time.

      3.3. Bone Care Delaware Common Stock. As of the Effective Time, by virtue
of the Merger and without any action on the part of either of the Constituent
Corporations or the holders of any securities of either Constituent Corporation,
each share of Bone Care Delaware Common Stock issued and outstanding immediately
prior thereto will be cancelled and returned to the status of authorized but
unissued shares.

 



--------------------------------------------------------------------------------



 



IV.     General

      4.1. Covenants of Bone Care Delaware. Bone Care Delaware agrees that it
will, on or before the Effective Time take all actions as may be required by the
Wisconsin Business Corporation Law to effect the Merger and to qualify Bone Care
Delaware to do business in Wisconsin following the Merger.

      4.2. Further Assurances. When required Bone Care Delaware or by its
successors or assigns, Bone Care Wisconsin shall execute and deliver any deeds
and other instruments and take such other actions as may be appropriate or
necessary to vest or perfect or conform of record the title and possession of
all the property, interest, assets, rights, privileges, immunities, powers,
franchises and authority of Bone Care Wisconsin and otherwise to carry out the
purposes of this Agreement. The officers and directors of Bone Care Delaware are
fully authorized in the name and on behalf of Bone Care Wisconsin or otherwise
to take any and all such action and to execute and deliver any and all such
deeds and other instruments.

      4.3. Abandonment. At any time before the Effective Time, this Agreement
may be terminated and the Merger may be abandoned for any reason whatsoever by
the Board of Directors of either Bone Care Wisconsin or of Bone Care Delaware,
or of both, notwithstanding the approval of this Agreement by the shareholders
of Bone Care Wisconsin or by the sole stockholder of Bone Care Delaware, or by
both.

      4.4. Amendment. The Board of Directors of the Constituent Corporations may
amend this Agreement at any time prior to the filing of this Agreement or
certificate in lieu thereof with the Secretary of State of the State of
Delaware, provided that an amendment made subsequent to the adoption of this
Agreement by the shareholders of either Constituent Corporation may not:
(1) alter or change the amount or kind of shares, securities, cash, property
and/or rights to be received in exchange for or on conversion of all or any of
the shares of any class or series thereof of such Constituent Corporation,
(2) alter or change any term of the Certificate of Incorporation of the
Surviving Corporation to be effected by the Merger, or (3) alter or change any
of the terms and conditions of this Agreement if such alteration or change would
materially and adversely affect the holders of any class or series of capital
stock of either Constituent Corporation.

      4.5. Registered Office. The registered office of the Surviving Corporation
in the State of Delaware is located at 1209 Orange Street, City of Wilmington,
County of Newcastle, Delaware, 19801 and The Corporation Trust Company is the
registered agent of the Surviving Corporation at such address.

      4.6. Agreement. Executed copies of this Agreement will be on file at the
principal place of business of the Surviving Corporation at 1600 Aspen Commons,
Middleton, Wisconsin 53562, and copies thereof will be furnished to any
shareholder of either Constituent Corporation, upon request and without cost.

      4.7. Governing Law. This Agreement shall in all respects be construed,
interpreted and enforced in accordance with the governed by the laws of the
State of Delaware and, so far as applicable, the merger provisions of the
Wisconsin Business Corporation Law.

      4.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, this Agreement having first been approved by the
resolutions of the Board of Directors of Bone Care Delaware and Bone Care
Wisconsin, is hereby executed on behalf of each of such two corporations and
attested by their duly authorized officers.



  BONE CARE INTERNATIONAL, INC.,   A DELAWARE CORPORATION



  By: 

 

--------------------------------------------------------------------------------

  Name:        

  Title:

ATTEST:



--------------------------------------------------------------------------------

Name:        

Title:



  BONE CARE INTERNATIONAL, INC.,   A DELAWARE CORPORATION



  By: 

 

--------------------------------------------------------------------------------

  Name:        

  Title:

ATTEST:



--------------------------------------------------------------------------------

Name:        

Title:

 